Citation Nr: 0739143	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-12 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for spine disability, other 
than the already service-connected degenerative disc disease 
of lumbosacral spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1975 to May 
1981 and from October 1987 to August 1996.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board video conference hearing was held in May 2006.   
The Board previously remanded this issue in an October 2006 
decision.  


FINDING OF FACT

Spine disability, other than the veteran's service-connected 
degenerative disc disease of the lumbosacral spine, was not 
manifested during the veteran's active duty service, nor is 
it related to the veteran's service-connected degenerative 
disc disease of lumbosacral spine.  


CONCLUSION OF LAW

Spine disability, other than the veteran's service-connected 
degenerative disc disease of the lumbosacral spine, was not 
incurred in or aggravated by the veteran's active duty 
service, nor is it proximately due to or the result of the 
veteran's service-connected degenerative disc disease of 
lumbosacral spine.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

The record shows that in July 2004 and October 2006 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2004 and October 2006 VCAA 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised, at page 2 in both letters, 
to submit any evidence in his possession that pertains to his 
claim.  The Board concludes that a reasonable inference from 
such communication was that the appellant must also furnish 
any pertinent evidence that the appellant may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2004, which was prior to the 
February 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the October 2006 VCAA notice was 
provided after the initial decision.  However, the deficiency 
in the timing of this notice was remedied by readjudication 
of the issue on appeal in the September 2007 supplemental 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, the 
October 2006 VCAA letter as well as a March 2006 letter 
provided notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Thus, the requirements set forth in 
Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records, VA 
treatment records  and a VA examination report.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in March 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming entitlement to service connection for 
spine disability, to include as secondary to his service-
connected lumbosacral spine.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

The Board notes that when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  

Service medical records have been reviewed.  Service medical 
records for the veteran's first period of active duty service 
are silent with respect to any neck pain or injury to the 
cervical spine.  October 1982 National Guard medical records 
showed that between his two periods of active duty service, 
in August 1982, the veteran was involved in a motorcycle 
accident and fractured his right clavicle.  The veteran 
complained of persistent right shoulder pain, but the records 
are silent with respect to any neck pain or injury.  A 
December 1986 commission service examination did not find any 
abnormalities with respect to the neck and spine.  In his 
contemporaneous history, the veteran complained of a painful 
or trick shoulder.  In August 1988, the veteran was seen for 
a lump in his neck.  The assessment was persistent reactive 
node.  An October 1988 service medical record showed that the 
veteran complained of a swollen neck.  A November 1988 record 
showed that the neck swelling persisted and the veteran 
indicated that he had numbness pain in the right 
arm/shoulder.  However, a follow up December 1988 record 
indicated that the problem had essentially resolved.  The 
veteran was given a CT scan in January 1989.  The examination 
was suboptimal due to technical and mechanical problems, but 
no obvious mass was seen on the right side.  An October 1989 
physical therapy consultation indicated that the veteran had 
chronic right shoulder pain.  In October 1991, the veteran 
again complained of a mass on the right side of his neck.  
However, a CT scan of the neck in November 1991 was normal.  
Significantly, the service medical records concerning the 
lump or mass in the neck do not indicate that the there was 
any sort of musculoskeletal pain or injury.  The veteran's 
April 1996 retirement service examination showed that the 
veteran's neck and spine were evaluated as clinically normal.  
Essentially, service medical records are silent with respect 
to any injury or problems with respect to the veteran's 
cervical spine.  

A November 1996 VA examination for the veteran's right 
shoulder and low back noted the fracture of the right 
clavicle and indicated that it was well-healed with no 
limitation of motion, but mild deformity noted on x-ray.  The 
examination report was silent with respect to any complaints 
of neck pain or any additional diagnosis of a spine 
disability, other than degenerative disk disease of the 
lumbosacral spine.  

A February 1998 private treatment record showed that the 
veteran had an episode of syncope, sustaining significant 
head trauma.  The veteran indicated in a handwritten note 
that this was a similar incident to what occurred while he 
was on active duty.  Nevertheless, this record does find any 
neck disability at that time.  

A July 1999 VA treatment record showed that the veteran 
complained of right shoulder pain.  The previous motorcycle 
accident that resulted in a fracture of the right clavicle 
was noted.  The assessment was right shoulder pain.  However, 
there is no mention of any neck pain or cervical spine 
disorders.  

The first post service medical evidence of a cervical spine 
disability is in October 2002, six years after discharge from 
active duty.  An October 2002 private MRI showed a large left 
paracentral C6-7 extrusion producing not only significant 
cord compression, but probable entrapment/impingement of the 
left C7 dorsal root ganglion due to lateral recess 
obliteration.  An October 2002 private treatment record 
showed that the veteran complained of neck pain, left arm 
pain and left shoulder pain for approximately seven weeks.  
The veteran also indicated that he had radicular pain when he 
moved his neck.  The assessment was herniated nucleus 
pulposus, C6-7 eccentric to the left with left arm 
radiculopathy and left rotator cuff tear/tendinosis.  The 
examiner believed that the veteran had two components to his 
upper extremity pain: 1) left rotator cuff tear/tendinosis 
and 2) herniated disc.  That same month, the veteran 
underwent an anterior cervical diskectomy with fusion.   

The veteran was afforded a VA examination in February 2003.  
The veteran stated that he did not recall any specific injury 
to the cervical spine, but estimated that he had 
approximately 10 concussions resulting in loss of 
consciousness on several occasions during his active service.  
The examination report indicated that the veteran had 
degenerative disc disease of the cervical spine, status post 
anterior fusion at the C6-C7 level.  However, the veteran's 
service medical records were not available so the examiner 
could not offer an opinion as to whether the veteran had 
cervical spine difficulties in service.  
  
Follow up private and VA treatment records showed that the 
veteran's left shoulder pain and neck pain improved after the 
surgery.  However, a July 2003 VA treatment record indicated 
that the veteran had another disk protruding, which may 
require further surgery.  The veteran also had bursitis and 
arthritis of the left shoulder.  Subsequent VA treatment 
records showed chronic neck and back pain.  

In his May 2006 hearing testimony, the veteran indicated that 
his cervical spine disability was misdiagnosed on numerous 
occasions as a bursitis of the shoulder.  In sum, he believed 
that the he had the cervical spine problem for a long time, 
but it had been misdiagnosed.  The veteran also indicated 
that he had concussions while in service that may or may not 
have aggravated the neck situation.  

The veteran submitted a July 2006 private treatment record 
from a physician's assistant who appeared to indicate that 
herniated nucleus pulposus and degenerative disc disease 
could be clinically silent and go undiagnosed, developing 
over a number years.  Nevertheless, the examiner did not give 
an opinion linking the veteran's current spine disability to 
service or to his service-connected low back disability.  

Upon remand, the veteran was afforded another VA examination 
in March 2007 by an orthopedic specialist.  The examiner 
indicated that the claims file was reviewed in detail at the 
time of the examination.  The diagnosis was status-post C6-7 
bone graft fusion, healed, stable with residual pain and 
motion limitation.  The examiner opined that he could not 
determine whether any current spine disability, other than 
the service-connected lumbosacral spine, was related to any 
injury documented in service without resorting to mere 
speculation.  The veteran gave a history of multiple 
concussions throughout military service and emergency room 
observation was documented in 1994 for syncope episode.  
Notwithstanding, the examiner continued that no definite 
injury to the spine or spinal conditions can be identified in 
the service medical records.  The examiner also noted that 
service medical records described an episode of right upper 
extremity pain and numbness in 1988 for which therapy was 
prescribed.  The therapy was documented to "shoulder" and 
it was unclear whether pain of the cervical spine origin was 
radiating to the right shoulder and upper extremity or the 
shoulder pain was related to a previous clavicular fracture.  
Therefore, establishment of onset of cervical spine pain in 
service in 1988 would be considered speculative.  

Further, the examiner offered an opinion as whether any 
current spine disability was proximately due to or caused by 
the veteran's service-connected degenerative disk disease of 
the lumbosacral spine.  The examiner stated that it was less 
likely as not that any current spine condition was 
proximately due to or caused by the veteran's service-
connected degenerative disk disease of the lumbosacral spine.  
The veteran's service-connected lumbosacral spine condition 
was relatively mild by clinical criteria.  No musculoskeletal 
deformity, gait alteration or compensatory changes were 
clinically identified for the lumbosacral spine.  No evidence 
of lumbosacral spine secondary to affectation was identified, 
which would currently cause proximate disability to any other 
spine segment.  The examiner also opined that given the 
relatively mild lumbosacral spine pathological findings, it 
was less likely as not that any current spine disability had 
been aggravated by the veteran's service-connected 
lumbosacral spine.  As noted above, no musculoskeletal 
deformity, gait alteration or compensatory changes were 
clinically identified for the lumbosacral spine, which would 
be potential factors etiologic in aggravation.  

Given that the examiner, who was a medical doctor identified 
as an orthopedic consultant, reviewed the claims file in 
great detail and thoroughly examined the veteran, the Board 
finds that the March 2007 VA examination and opinion has a 
high probative value.  
 
Thus, the Board must now determine whether service connection 
is warranted for a spine disability under either a direct or 
secondary theory of entitlement.  Initially, the Board notes 
that as it appears that the veteran is asserting a connection 
between his cervical spine disability and shoulder pain he 
experienced in service, service connection for residuals of 
fracture of the right clavicle was denied by the RO in a 
February 1997 rating decision, which was not appealed.  Thus, 
this issue is not before the Board at this time.  

Therefore, based on the medical evidence of record the Board 
must conclude that service connection is not warranted for 
spine disability, other than the already service-connected 
degenerative disc disease of lumbosacral spine, under either 
a direct or secondary theory of entitlement.  With respect to 
whether the veteran's additional spine disability is due to 
his service-connected low back disability, the March 2007 VA 
examiner clearly stated that given the mild disability of the 
lumbosacral spine, it was less likely as not that the 
veteran's cervical spine disability was proximately due to or 
aggravated by the veteran's service-connected low back 
disability.  There is no medical evidence of record to refute 
this opinion.  

Moreover, with respect to whether the veteran's spine 
disability manifested in service, the medical evidence of 
record shows no evidence of any spine injury or disability in 
service, other than the already service-connected lumbosacral 
disability.   The March 2007 VA examiner stated that he would 
have to resort to mere speculation to link any current 
cervical spine disability to any injury in service, including 
the documented shoulder pain and concussion.  The Board notes 
that speculative medical opinions cannot be used to support a 
claim.  See Obert v. Brown, 5 Vet.App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet.App. 459, 462 (1996); Libertine v. 
Brown, 9 Vet.App. 521, 523 (1996).   Again, there is no 
medical evidence of record to refute this opinion.  The Board 
recognizes the July 2006 private treatment record in which a 
physician's assistant stated that the veteran's disabilities 
could go undiagnosed and develop over a number of years.  
However, the examiner still does not link the veteran's 
cervical spine disability to his service.    
 
The Board also acknowledges the veteran's statements and 
testimony.  While the veteran is competent to testify as to 
any injuries or symptoms he experienced while in service, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Here, 
again, the veteran is competent to testify as to any injuries 
or symptoms he experienced while in service.  However, the 
veteran has not demonstrated that he has the expertise to 
provide a medical etiology opinion with respect to his spine 
disability.  Thus, his statements and testimony have minimal 
probative value when weighed against the medical evidence of 
record, in particular the March 2007 VA examination and 
opinion.  The medical etiology opinion given by March 2007 VA 
examiner is to the effect that the claimed disorders are not 
related to service or the service-connected lumbosacral 
disability.

In conclusion, a preponderance of the evidence is against the 
veteran's claim for service connection for spine disability, 
other than the already service-connected degenerative disc 
disease of lumbosacral spine, on a direct and secondary 
basis.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for spine disability, other than the 
already service-connected degenerative disc disease of 
lumbosacral spine, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


